19. Preparing forests for climate change (
rapporteur. - Mr President, I cannot imagine anyone in this room voting against a ban on construction in places where land was burned by intentional forest fires with illegal purposes. This is very important for countries across Europe, and what is said in the second part of paragraph 36 and paragraph 37 is an attempt to ensure legality and combat criminal activity against forests in Europe. I would like to ask for a roll-call vote on these two texts: the second part of paragraph 36 and paragraph 37.
Paragraph 36, Part 2, and paragraph 37 shall be put to the vote by roll call.